Name: Decision NoÃ 1104/2012/EU of the European Parliament and of the Council of 21Ã November 2012 amending Council Decision 2008/971/EC to include forest reproductive material of the Ã¢ qualifiedÃ¢ category and to update the name of the authorities responsible for the approval and control of the production
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  forestry;  international trade;  agricultural policy;  trade;  research and intellectual property;  agricultural activity;  marketing;  cooperation policy
 Date Published: 2012-11-28

 28.11.2012 EN Official Journal of the European Union L 328/1 DECISION No 1104/2012/EU OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 21 November 2012 amending Council Decision 2008/971/EC to include forest reproductive material of the qualified category and to update the name of the authorities responsible for the approval and control of the production THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Council Decision 2008/971/EC of 16 December 2008 on the equivalence of forest reproductive material produced in third countries (3) determines the conditions under which forest reproductive material of the source identified and selected categories, produced in third countries listed in Annex I to that Decision, is to be imported into the Union. (2) The national rules for the certification of forest reproductive material in Canada, Croatia, Norway, Serbia, Switzerland, Turkey and the United States provide for an official field inspection to be carried out during the collection and processing of seed and the production of planting stock. (3) According to those rules, the systems for the approval and registration of basic material and the subsequent production of reproductive material from that basic material should follow the OECD Scheme for the Certification of Forest Reproductive Material Moving in International Trade (OECD Forest Seed and Plant Scheme). In addition, those rules require seed and planting stock of the source identified, selected and qualified categories to be officially certified and the seed packages to be officially closed in accordance with the OECD Forest Seed and Plant Scheme. (4) An examination of those rules as regards the qualified category has shown that the conditions for approval of basic material satisfy the requirements laid down in Council Directive 1999/105/EC of 22 December 1999 on the marketing of forest reproductive material (4). Furthermore, with the exception of the conditions regarding seed quality, species purity and planting stock quality, the rules of these third countries afford the same guarantees as regards the conditions applicable to seed and planting stock of the new qualified category as those set out in Directive 1999/105/EC. It follows that the rules relating to the certification of forestry material of the qualified category in Canada, Croatia, Norway, Serbia, Switzerland, Turkey and the United States should be considered to be equivalent to those set out in Directive 1999/105/EC, provided that the conditions set out in Annex II to Decision 2008/971/EC are satisfied as regards seed and planting stocks. (5) As regards material of the qualified category, those conditions should include the provision of information on whether the products have been genetically modified or not. Such information should facilitate the application of the requirements set out in Directive 2001/18/EC of the European Parliament and of the Council of 12 March 2001 on the deliberate release into the environment of genetically modified organisms (5), or, where applicable, in Regulation (EC) No 1829/2003 of the European Parliament and of the Council of 22 September 2003 on genetically modified food and feed (6) and Regulation (EC) No 1830/2003 of the European Parliament and of the Council of 22 September 2003 concerning the traceability and labelling of genetically modified organisms and the traceability of food and feed products produced from genetically modified organisms (7). (6) In addition, the names of some authorities responsible for the approval and control of the production, as listed in Annex I to Decision 2008/971/EC, have changed. (7) Decision 2008/971/EC should therefore be amended accordingly, HAVE ADOPTED THIS DECISION: Article 1 Decision 2008/971/EC is hereby amended as follows: (1) in Article 1, the first paragraph is replaced by the following: This Decision determines the conditions under which forest reproductive material of the source identified, selected and qualified categories produced in a third country listed in Annex I shall be imported into the Union.; (2) in Article 3, paragraph 2 is replaced by the following: 2. Seed and planting stock of the source identified, selected and qualified categories of species listed in Annex I to Directive 1999/105/EC, produced in the third countries listed in Annex I to this Decision and officially certified by the third country authorities listed in that Annex, shall be considered equivalent to seed and planting stock complying with Directive 1999/105/EC, provided that the conditions laid down in Annex II to this Decision are satisfied.; (3) in Article 4, the first paragraph is replaced by the following: When seed and planting stock enter the Union, the supplier importing this material shall inform the official body of that Member State in advance of the import. The official body shall issue a Master Certificate based on the official OECD Certificate of Provenance before the material is placed on the market.; (4) Annexes I and II are amended in accordance with the Annex to this Decision. Article 2 This Decision shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2013. Article 3 This Decision is addressed to the Member States. Done at Strasbourg, 21 November 2012. For the European Parliament The President M. SCHULZ For the Council The President A. D. MAVROYIANNIS (1) OJ C 351, 15.11.2012, p. 91. (2) Position of the European Parliament of 23 October 2012 (not yet published in the Official Journal) and decision of the Council of 13 November 2012. (3) OJ L 345, 23.12.2008, p. 83. (4) OJ L 11, 15.1.2000, p. 17. (5) OJ L 106, 17.4.2001, p. 1. (6) OJ L 268, 18.10.2003, p. 1. (7) OJ L 268, 18.10.2003, p. 24. ANNEX Annexes I and II to Decision 2008/971/EC are amended as follows: (1) Annex I is replaced by the following: ANNEX I Countries and authorities Country (1) Authority responsible for the approval and control of production CA National Forest Genetic Resources Centre/Centre national des ressources gÃ ©nÃ ©tiques forestiÃ ¨res Natural Resources Canada/Ressources naturelles Canada Canadian Forest Service-Atlantic/Service canadien des forÃ ªts -Atlantique P.O. Box 4000, FREDERICTON, NB E3B 5P7 CH Federal Office for the Environment (FOEN) Department of the Environment, Transport, Energy and Communications (UVEK) Forest Division Federal Plant Protection Service ZÃ ¼rcherstraÃ e 111 CH-8903 BIRMENSDORF HR Croatian Forest Research Institute  CFI Division of Genetics, Forest Tree Breeding and Seed Science Cvjetno naselje 41 10450 Jastrebarsko NO Norwegian Forest Research Institute HÃ ¸gskoleveien 12 N-1432 AAS Norwegian Forest Seed Station P.O. Box 118 N-2301 HAMAR RS Group for Forest Reproductive Material and Genetic Resources Directorate for Forest Ministry of Agriculture, Forestry and Water Management Ministry of AFW  Directorate for Forest Omladinskih brigada 1 Novi Beograd TR Ministry of Environment and Forestry General Directorate of Forestation and Erosion Control Bestepe 06560 Ankara US USA United States Department of Agriculture, Forest Service Cooperative Forestry National Seed Laboratory 5675 Riggins Mill Road Dry Branch, Georgia 31020 OFFICIAL STATE CERTIFICATION AUTHORITIES (Authorised to issue OECD certificates through cooperative agreement with USDA Forest Service) Washington State Crop Improvement Association, Inc. 1610 NE Eastgate Blvd, Suite 610 Pullman, Washington 99163 (2) in Annex II, the following section is added: C. Additional conditions relating to the qualified category of seed and planting stock produced in third countries As regards seed or planting stock of the qualified category, the OECD Label and the suppliers label or document shall state whether genetic modification has been used in the production of the basic material.. (1) CA  Canada, CH  Switzerland, HR  Croatia, NO  Norway, RS  Serbia, TR  Turkey, US  United States.;